     Case 2:21-cv-00971-GMN-EJY Document 14 Filed 07/27/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, CHICAGO
12   TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
     NEVADA, INC.
13
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
14   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
15   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
16   Las Vegas, Nevada 89121
                               UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       BANK OF AMERICA, N.A.,                          Case No.: 2:21-CV-00971-GMN-EJY
19
                             Plaintiff,                STIPULATION AND ORDER TO
20                                                     EXTEND TIME TO RESPOND TO
                     vs.                               COMPLAINT
21
       FIDELITY NATIONAL TITLE GROUP,                  SECOND REQUEST
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company (“Fidelity”), Chicago Title Insurance Company (“Chicago Title”) and

27   Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff Bank

28   of America, N.A. (“BANA”), by and through their respective attorneys of record, which hereby

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00971-GMN-EJY Document 14 Filed 07/27/21 Page 2 of 3



1    agree and stipulate as follows:
2           1.      On May 19, 2021 BANA filed its complaint in the Eighth Judicial District Court
3    for the State of Nevada;
4           2.      On May 20, 2021, Chicago Title removed the instant case to the United States
5    District Court for the State of Nevada (ECF No. 1);
6           3.      On June 23, 2020, the Court granted the Parties first stipulation extending the time
7    for Defendants to respond to the complaint until July 29, 2021 (ECF No. 10);
8           4.      Counsel for Defendants request a 32-day extension, through and including
9    Monday, August 31, 2021 for Defendants to file their respective responses to BANA’s complaint
10   to afford Defendants’ counsel additional time to review and respond to the allegations of BANA’s
11   complaint.
12          5.      Counsel for BANA does not oppose the requested extension;
13          6.      This is the second request for an extension made by counsel for Defendants, which
14   is made in good faith and not for the purposes of delay.
15          7.      This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00971-GMN-EJY Document 14 Filed 07/27/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Monday, August 31, 2021.
3    Dated: July 27, 2021                        SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
7                                                      INC., FIDELITY NATIONAL TITLE
                                                       INSURANCE COMPANY, CHICAGO
8                                                      TITLE INSURANCE COMPANY and
                                                       CHICAGO TITLE OF NEVADA, INC.
9
     Dated: July 27, 2021                        WRIGHT FINLAY & ZAK, LLP
10

11
                                                 By:    /s/-Christina V. Miller
12
                                                       CHRISTINA V. MILLER
                                                       Attorneys for Plaintiff
13
                                                       BANK OF AMERICA, N.A.
14
     IT IS SO ORDERED.
15
            Dated this 27th day of July, 2021.
16

17

18                                               __________________________________________
                                                 ELAYNA J. YOUCHAH
19                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
